UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7738


JIMMY LAWRENCE NANCE,

                    Petitioner - Appellant,

             v.

LINDA THOMAS, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:15-cv-05099-BHH)


Submitted: April 25, 2017                                         Decided: April 28, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Lawrence Nance, Appellant Pro Se. Robert Frank Daley, Jr., Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jimmy Lawrence Nance, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing without prejudice

his 28 U.S.C. § 2241 (2012) petition.     We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. Nance v. Thomas, No. 2:15-cv-05099-

BHH (D.S.C. Dec. 8, 2016). Nance’s motion for appointment of counsel is denied. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                           AFFIRMED




                                           2